966 F.2d 1455
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Winslow WATSON, Plaintiff-Appellant,v.Tom SCOTT, Parole Officer;  Mala Martin, Parole HearingOfficer;  Tennessee Board of Paroles, Defendants-Appellees.
No. 92-5559.
United States Court of Appeals, Sixth Circuit.
May 20, 1992.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.   A review of the record indicates that the final order of the district court was entered March 31, 1992, prior to service of the complaint.   A Fed.R.Civ.P. 59(e) motion was filed on April 10, 1992, and appellant appealed on April 10, 1992.   The April 10 motion was denied on April 23, 1992.


2
The motion to alter or amend was served and filed within ten days of entry of the district court's decision, and tolled the appeal period as provided by Fed.R.App.P. 4(a)(4).   See McMahon v. Libbey-Owens-Ford Co., 870 F.2d 1073, 1078 n. 1 (6th Cir.1989) (per curiam);   Craig v. Lynaugh, 846 F.2d 11, 13 (5th Cir.1988), cert. denied, 490 U.S. 1093 (1989).   Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a time-tolling motion shall have no effect.   A timely notice of appeal is mandatory and jurisdictional.   Osterneck v. Ernst & Whinney, 489 U.S. 169, 173-74 (1989);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).   The district court denied the motion to alter or amend on April 23, 1992.


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.